
	
		II
		111th CONGRESS
		1st Session
		S. 1334
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mrs. Gillibrand (for
			 herself, Mr. Schumer,
			 Mr. Menendez, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to extend and
		  improve protections and services to individuals directly impacted by the
		  terrorist attack in New York City on September 11, 2001, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the James Zadroga 9/11 Health and
			 Compensation Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—World Trade Center Health Program
					Sec. 101. World Trade Center Health
				Program.
						TITLE XXXI—World Trade Center Health
				  Program
						Subtitle A—Establishment of Program; Advisory and Steering
				  Committees
						Sec. 3101. Establishment of World Trade Center Health Program
				  within NIOSH.
						Sec. 3102. WTC Health Program Scientific/Technical Advisory
				  Committee.
						Sec. 3103. WTC Health Program Steering
				  Committees.
						Sec. 3104. Community education and
				  outreach.
						Sec. 3105. Uniform data
				  collection.
						Sec. 3106. Centers of
				  excellence.
						Sec. 3107. Entitlement
				  authorities.
						Sec. 3108.
				  Definitions.
						Subtitle B—Program of Monitoring, Initial Health Evaluations,
				  and Treatment
						Part 1—For WTC Responders
				  
						Sec. 3111. Identification of eligible WTC responders and
				  provision of WTC-related monitoring
				  services.
						Sec. 3112. Treatment of certified eligible WTC responders for
				  WTC-related health conditions.
						Part 2—Community
				  Program
						Sec. 3121. Identification and initial health evaluation of
				  eligible WTC community members.
						Sec. 3122. Followup monitoring and treatment of certified
				  eligible WTC community members for WTC-related health
				  conditions.
						Sec. 3123. Followup monitoring and treatment of other
				  individuals with WTC-related health
				  conditions.
						Part 3—National Arrangement for Benefits for Eligible Individuals
				  Outside New York
						Sec. 3131. National arrangement for benefits for eligible
				  individuals outside New York.
						Subtitle C—Research into
				  Conditions
						Sec. 3141. Research regarding certain health conditions related
				  to September 11 terrorist attacks in New York
				  City.
						Subtitle D—Programs of the New York City Department of Health
				  and Mental Hygiene
						Sec. 3151. World Trade Center Health
				  Registry.
						Sec. 3152. Mental health
				  services.
					TITLE II—September 11th Victim Compensation Fund of
				2001
					Sec. 201. Definitions.
					Sec. 202. Extended and expanded eligibility for
				compensation.
					Sec. 203. Requirement to update regulations.
					Sec. 204. Limited liability for certain claims.
				
			2.FindingsCongress finds the following:
			(1)Thousands of rescue
			 workers who responded to the areas devastated by the terrorist attacks of
			 September 11, 2001, local residents, office and area workers, and school
			 children continue to suffer significant medical problems as a result of
			 compromised air quality and the release of other toxins from the attack
			 sites.
			(2)In a September 2006 peer-reviewed study
			 conducted by the World Trade Center Medical Monitoring Program, of 9,500 World
			 Trade Center responders, almost 70 percent of World Trade Center responders had
			 a new or worsened respiratory symptom that developed during or after their time
			 working at the World Trade Center; among the responders who were asymptomatic
			 before September 11, 2001, 61 percent developed respiratory symptoms while
			 working at the World Trade Center; close to 60 percent still had a new or
			 worsened respiratory symptom at the time of their examination; one-third had
			 abnormal pulmonary function tests; and severe respiratory conditions including
			 pneumonia were significantly more common in the 6 months after September 11,
			 2001, than in the prior 6 months.
			(3)An April 2006
			 study documented that, on average, a New York City firefighter who responded to
			 the World Trade Center has experienced a loss of 12 years of lung
			 capacity.
			(4)A peer-reviewed study of residents who
			 lived near the World Trade Center titled “The World Trade Center Residents’
			 Respiratory Health Study: New Onset Respiratory Symptoms and Pulmonary
			 Function”, found that data demonstrated a threefold increase in new-onset,
			 persistent lower respiratory symptoms in residents near the former World Trade
			 Center as compared to a control population.
			(5)Previous research
			 on the health impacts of the devastation caused by the September 11, 2001,
			 terrorist attacks has shown relationships between the air quality from Ground
			 Zero and a host of health impacts, including lower pregnancy rates, higher
			 rates of respiratory and lung disorders, and a variety of post-disaster mental
			 health conditions (including posttraumatic stress disorder) in workers and
			 residents near Ground Zero.
			(6)A variety of tests conducted by independent
			 scientists have concluded that significant World Trade Center (WTC)
			 contamination settled in indoor environments surrounding the disaster site. The
			 Environmental Protection Agency’s (EPA) cleanup programs for indoor residential
			 spaces, in 2003 and 2005, though limited, are an acknowledgment that indoor
			 contamination continued after the WTC attacks.
			(7)At the request of the Department of Energy,
			 the Davis DELTA Group at the University of California conducted outdoor dust
			 sampling in October 2001 at Varick and Houston Streets (approximately 1.2 miles
			 north of Ground Zero) and found that the contamination from the World Trade
			 Center outdid even the worst pollution from the Kuwait oil fields
			 fires. Further, the United States Geological Survey (USGS) reported on
			 November 27, 2001, that dust samples collected from indoor surfaces in this
			 area registered at levels that were as caustic as liquid drain
			 cleaners.
			(8)According to both the EPA’s own Inspector
			 General’s (EPA IG) report of August 21, 2003, and the Governmental
			 Accountability Offices’s (GAO) report of September 2007, no comprehensive
			 program has ever been conducted in order to characterize the full extent of WTC
			 contamination, and therefore the full impact of that contamination—geographic
			 or otherwise—remains unknown.
			(9)Such reports found that there has never
			 been a comprehensive program to remediate WTC toxins from indoor spaces. Thus,
			 area residents, workers, and students may continue to be exposed to WTC
			 contamination in their homes, workplaces, and schools.
			(10)Because of the failure to release federally
			 appropriated funds for community care, a lack of sufficient outreach, the fact
			 that many community members are receiving care from physicians outside the
			 current City-funded World Trade Center Environmental Health Center program and
			 thus fall outside data collection efforts, and other factors, the number of
			 community members being treated at the World Trade Center Environmental Health
			 Center underrepresents the total number in the community that have been
			 affected by exposure to Ground Zero toxins.
			(11)Research by
			 Columbia University’s Center for Children’s Environmental Health has shown
			 negative health effects on babies born to women living within 2 miles of the
			 World Trade Center in the month following September 11, 2001.
			(12)Federal funding
			 allocated for the monitoring of rescue workers’ health is not sufficient to
			 ensure the long-term study of health impacts of September 11, 2001.
			(13)A significant portion of those who have
			 developed health problems as result of exposures to airborne toxins or other
			 hazards resulting from the September 11, 2001, attacks on the World Trade
			 Center have no health insurance, have lost their health insurance as a result
			 of the attacks, or have inadequate health insurance.
			(14)The Federal program to provide medical
			 treatments to those who responded to the September 11, 2001, aftermath, and who
			 continue to experience health problems as a result, was finally established
			 more than five years after the attacks, but has no certain long-term
			 funding.
			(15)Rescue workers
			 and volunteers seeking workers’ compensation have reported that their
			 applications have been denied, delayed for months, or redirected, instead of
			 receiving assistance in a timely and supportive manner.
			(16)A February 2007 report released by the City
			 of New York estimated that approximately 410,000 people were the most heavily
			 exposed to the environmental hazards and trauma of the September 11, 2001,
			 terrorist attacks. More than 30 percent of the Fire Department of the City of
			 New York first responders were still experiencing some respiratory symptoms
			 more than five years after the attacks and, according to the report, 59 percent
			 of those seen by the WTC Environmental Health Center at Bellevue Hospital
			 (which serves community members) are without insurance and 65 percent have
			 incomes of less than $15,000 per year. The report also found a need to continue
			 and expand mental health services.
			(17)Since the 5th anniversary of the attack
			 (September 11, 2006), hundreds of workers a month have been signing up with the
			 monitoring and treatment programs.
			(18)In April 2008, the Department of Health and
			 Human Services reported to Congress that in fiscal year 2007 11,359 patients
			 received medical treatment in the existing WTC Responder Medical and Treatment
			 program for WTC-related health problems, and that number of responders who need
			 treatment and the severity of health problems is expected to increase.
			(19)The September 11
			 Victim Compensation Fund of 2001 was established to provide compensation to
			 individuals who were physically injured or killed as a result of the
			 terrorist-related aircraft crashes of September 11, 2001.
			(20)The deadline for
			 filing claims for compensation under the Victim Compensation Fund was December
			 22, 2003.
			(21)Some individuals
			 did not know they were eligible to file claims for compensation for injuries or
			 did not know they had suffered physical harm as a result of the
			 terrorist-related aircraft crashes until after the December 22, 2003,
			 deadline.
			(22)Further research
			 is needed to evaluate more comprehensively the extent of the health impacts of
			 September 11, 2001, including research for emerging health problems such as
			 cancer, which have been predicted.
			(23)Research is
			 needed regarding possible treatment for the illnesses and injuries of September
			 11, 2001.
			(24)The Federal
			 response to medical and financial issues arising from the September 11, 2001,
			 response efforts needs a comprehensive, coordinated long-term response in order
			 to meet the needs of all the individuals who were exposed to the toxins of
			 Ground Zero and are suffering health problems from the disaster.
			(25)The failure to extend the appointment of
			 Dr. John Howard as Director of the National Institute for Occupational Safety
			 and Health in July 2008 is not in the interests of the administration of such
			 Institute nor the continued operation of the World Trade Center Medical
			 Monitoring and Treatment Program which he has headed, and the Secretary of
			 Health and Human Services should reconsider extending such appointment.
			IWorld
			 Trade Center Health Program
			101.World Trade
			 Center Health ProgramThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following new title:
				
					XXXIWorld Trade
				Center Health Program
						AEstablishment of
				Program; Advisory and Steering Committees
							3101.Establishment
				of World Trade Center Health Program within NIOSH
								(a)In
				generalThere is hereby established within the National Institute
				for Occupational Safety and Health a program to be known as the World
				Trade Center Health Program (in this title referred to as the
				WTC program) to provide—
									(1)medical monitoring and treatment benefits
				to eligible emergency responders and recovery and clean-up workers (including
				those who are Federal employees) who responded to the September 11, 2001,
				terrorist attacks on the World Trade Center; and
									(2)initial health
				evaluation, monitoring, and treatment benefits to residents and other building
				occupants and area workers in New York City who were directly impacted and
				adversely affected by such attacks.
									(b)Components of
				ProgramThe WTC program includes the following components:
									(1)Medical
				monitoring for respondersMedical monitoring under section 3111,
				including clinical examinations and long-term health monitoring and analysis
				for individuals who were likely to have been exposed to airborne toxins that
				were released, or to other hazards, as a result of the September 11, 2001,
				terrorist attacks on the World Trade Center.
									(2)Initial health
				evaluation for community membersAn initial health evaluation under section
				3121, including an evaluation to determine eligibility for followup monitoring
				and treatment.
									(3)Follow-up
				monitoring and treatment for wtc-related conditions for responders and
				community membersProvision under sections 3112, 3122, and 3123
				of follow-up monitoring and treatment and payment, subject to the provisions of
				subsection (d), for all medically necessary health and mental health care
				expenses (including necessary prescription drugs) of individuals with a
				WTC-related health condition.
									(4)OutreachEstablishment under section 3104 of an
				outreach program to potentially eligible individuals concerning the benefits
				under this title.
									(5)Uniform data
				collectionCollection under section 3105 of health and mental
				health data on individuals receiving monitoring or treatment benefits, using a
				uniform system of data collection.
									(6)Research on wtc
				conditionsEstablishment under subtitle C of a research program
				on health conditions resulting from the September 11, 2001, terrorist attacks
				on the World Trade Center.
									(c)No
				cost-sharingMonitoring and
				treatment benefits and initial health evaluation benefits are provided under
				subtitle B without any deductibles, copayments, or other cost-sharing to an
				eligible WTC responder or any eligible WTC community member.
								(d)Payor
									(1)In
				generalExcept as provided in paragraphs (2) and (3), the cost of
				monitoring and treatment benefits and initial health evaluation benefits
				provided under subtitle B shall be paid for by the WTC program.
									(2)Workers’
				compensation payment
										(A)In
				generalExcept as provided in subparagraph (B), payment for
				treatment under subtitle B of a WTC-related health condition in an individual
				that is work-related shall be reduced or recouped to the extent that the
				Secretary determines that payment has been made, or can reasonably be expected
				to be made, under a workers’ compensation law or plan of the United States or a
				State, or other work-related injury or illness benefit plan of the employer of
				such individual, for such treatment. The provisions of clauses (iii), (iv),
				(v), and (vi) of paragraph (2)(B) of section 1862(b) of the Social Security Act
				(42 U.S.C. 1395y(b)(2)) and paragraph (3) of such section shall apply to the
				recoupment under this paragraph of a payment to the WTC program with respect to
				a workers’ compensation law or plan, or other work-related injury or illness
				plan of the employer involved, and such individual in the same manner as such
				provisions apply to the reimbursement of a payment under section 1862(b)(2) of
				such Act to the Secretary, with respect to such a law or plan and an individual
				entitled to benefits under title XVIII of such Act.
										(B)ExceptionIf the WTC Program Administrator certifies
				that the City of New York has contributed the matching contribution required
				under section 3106(a)(3) for a 12-month period (specified by the WTC Program
				Administrator), subparagraph (A) shall not apply for that 12-month period with
				respect to a workers’ compensation law or plan, including line of duty
				compensation, to which the City is obligated to make payments.
										(3)Health insurance
				coverage
										(A)In
				generalIn the case of an individual who has a WTC-related health
				condition that is not work-related and has health coverage for such condition
				through any public or private health plan, the provisions of section 1862(b) of
				the Social Security Act (42 U.S.C. 1395y(b)) shall apply to such a health plan
				and such individual in the same manner as they apply to a group health plan and
				an individual entitled to benefits under title XVIII of such Act pursuant to
				section 226(a). Any costs for items and services covered under such plan that
				are not reimbursed by such health plan, due to the application of deductibles,
				copayments, coinsurance, other cost-sharing, or otherwise, are reimbursable
				under this title to the extent that they are covered under the WTC
				program.
										(B)Recovery by
				individual providersNothing in subparagraph (A) shall be
				construed as requiring an entity providing monitoring and treatment under this
				title to seek reimbursement under a health plan with which the entity has no
				contract for reimbursement.
										(4)Work-related
				describedFor the purposes of
				this subsection, a WTC-related health condition shall be treated as a condition
				that is work-related if—
										(A)the condition is diagnosed in an eligible
				WTC responder, or in an individual who qualifies as an eligible WTC community
				member on the basis of being a rescue, recovery, or clean-up worker; or
										(B)with respect to the condition the
				individual has filed and had established a claim under a workers' compensation
				law or plan of the United States or a State, or other work-related injury or
				illness benefit plan of the employer of such individual.
										(e)Quality
				assurance and monitoring of clinical expenditures
									(1)Quality
				assuranceThe WTC Program
				Administrator, working with the Clinical Centers of Excellence, shall develop
				and implement a quality assurance program for the medical monitoring and
				treatment delivered by such Centers of Excellence and any other participating
				health care providers. Such program shall include—
										(A)adherence to
				medical monitoring and treatment protocols;
										(B)appropriate
				diagnostic and treatment referrals for participants;
										(C)prompt
				communication of test results to participants; and
										(D)such other elements
				as the Administrator specifies in consultation with the Clinical Centers of
				Excellence.
										(2)Fraud
				preventionThe WTC Program Administrator shall develop and
				implement a program to review the program’s health care expenditures to detect
				fraudulent or duplicate billing and payment for inappropriate services. Such
				program shall be similar to current methods used in connection with the
				Medicare program under title XVIII of the Social Security Act. This title is a
				Federal health care program (as defined in section 1128B(f) of such Act) and is
				a health plan (as defined in section 1128C(c) of such Act) for purposes of
				applying sections 1128 through 1128E of such Act.
									(f)WTC Program
				AdministrationThe WTC
				program shall be administered by the Director of the National Institute for
				Occupational Safety and Health, or a designee of such Director.
								(g)Annual program
				report
									(1)In
				generalNot later than 6
				months after the end of each fiscal year in which the WTC program is in
				operation, the WTC Program Administrator shall submit an annual report to the
				Congress on the operations of this title for such fiscal year and for the
				entire period of operation of the program.
									(2)Contents of
				reportEach annual report
				under paragraph (1) shall include the following:
										(A)Eligible
				individualsInformation for
				each clinical program described in paragraph (3)—
											(i)on the number of individuals who applied
				for certification under subtitle B and the number of such individuals who were
				so certified;
											(ii)of
				the individuals who were certified, on the number who received medical
				monitoring under the program and the number of such individuals who received
				medical treatment under the program;
											(iii)with respect to
				individuals so certified who received such treatment, on the WTC-related health
				conditions for which the individuals were treated; and
											(iv)on the projected number of individuals who
				will be certified under subtitle B in the succeeding fiscal year.
											(B)Monitoring,
				initial health evaluation, and treatment costsFor each clinical
				program so described—
											(i)information on the
				costs of monitoring and initial health evaluation and the costs of treatment
				and on the estimated costs of such monitoring, evaluation, and treatment in the
				succeeding fiscal year; and
											(ii)an estimate of
				the cost of medical treatment for WTC-related health conditions that have been
				paid for or reimbursed by workers’ compensation, by public or private health
				plans, or by the City of New York under section 3106(a)(3).
											(C)Administrative
				costsInformation on the cost of administering the program,
				including costs of program support, data collection and analysis, and research
				conducted under the program.
										(D)Administrative
				experienceInformation on the administrative performance of the
				program, including—
											(i)the performance of
				the program in providing timely evaluation of and treatment to eligible
				individuals; and
											(ii)a
				list of the Clinical Centers of Excellence and other providers that are
				participating in the program.
											(E)Scientific
				reportsA summary of the
				findings of any new scientific reports or studies on the health effects
				associated with WTC exposures, including the findings of research conducted
				under section 3141(a).
										(F)Advisory
				committee recommendationsA list of recommendations by the WTC
				Scientific/Technical Advisory Committee on additional WTC program eligibility
				criteria and on additional WTC-related health conditions and the action of the
				WTC Program Administrator concerning each such recommendation.
										(3)Separate
				clinical programs describedIn paragraph (2), each of the
				following shall be treated as a separate clinical program of the WTC
				program:
										(A)FDNY
				respondersThe benefits provided for eligible WTC responders
				described in section 3106(b)(1)(A).
										(B)Other eligible
				WTC respondersThe benefits
				provided for eligible WTC responders not described in subparagraph (A).
										(C)Eligible WTC
				community membersThe
				benefits provided for eligible WTC community members in section
				3106(b)(1)(C).
										(h)Notification to
				Congress when reach 80 percent of eligibility numerical limitsThe WTC Program Administrator shall
				promptly notify the Congress—
									(1)when the number of
				certifications for eligible WTC responders subject to the limit established
				under section 3111(a)(5) has reached 80 percent of such limit; and
									(2)when the number of certifications for
				eligible WTC community members subject to the limit established under section
				3121(a)(5) has reached 80 percent of such limit.
									(i)GAO
				reportNot later than 3 years
				after the date of the enactment of the James
				Zadroga 9/11 Health and Compensation Act of 2009, the Comptroller
				General of the United States shall submit to the Congress a report on the costs
				of the monitoring and treatment programs provided under this title.
								(j)NYC
				recommendationsThe City of
				New York may make recommendations to the WTC Program Administrator on ways to
				improve the monitoring and treatment programs under this title for both
				eligible WTC responders and eligible WTC community members.
								3102.WTC Health
				Program Scientific/Technical Advisory Committee
								(a)EstablishmentThe WTC Program Administrator shall
				establish an advisory committee to be known as the WTC Health Program
				Scientific/Technical Advisory Committee (in this section referred to as the
				Advisory Committee) to review scientific and medical evidence
				and to make recommendations to the Administrator on additional WTC program
				eligibility criteria and on additional WTC-related health conditions.
								(b)CompositionThe WTC Program Administrator shall appoint
				the members of the Advisory Committee and shall include at least—
									(1)4 occupational
				physicians, at least two of whom have experience treating WTC rescue and
				recovery workers;
									(2)1 physician with expertise in pulmonary
				medicine;
									(3)2 environmental medicine or environmental
				health specialists;
									(4)2 representatives of eligible WTC
				responders;
									(5)2 representatives of WTC community
				members;
									(6)an industrial
				hygienist;
									(7)a
				toxicologist;
									(8)an epidemiologist;
				and
									(9)a mental health
				professional.
									(c)MeetingsThe
				Advisory Committee shall meet at such frequency as may be required to carry out
				its duties.
								(d)ReportsThe
				WTC Program Administrator shall provide for publication of recommendations of
				the Advisory Committee on the public website established for the WTC
				program.
								(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary, not to
				exceed $100,000, for each fiscal year beginning with fiscal year 2009.
								(f)DurationNotwithstanding
				any other provision of law, the Advisory Committee shall continue in operation
				during the period in which the WTC program is in operation.
								(g)Application of
				FACAExcept as otherwise specifically provided, the Advisory
				Committee shall be subject to the Federal Advisory Committee Act.
								3103.WTC Health Program
				Steering Committees
								(a)EstablishmentThe
				WTC Program Administrator shall establish two steering committees (each in this
				section referred to as a Steering Committee) as follows:
									(1)WTC responders
				steering committeeOne
				steering committee, to be known as the WTC Responders Steering Committee, for
				the purpose of facilitating the coordination of medical monitoring and
				treatment programs for the eligible WTC responders under part 1 of subtitle
				B.
									(2)WTC community
				program steering committeeOne steering committee, to be known as the
				WTC Community Program Steering Committee, for the purpose of facilitating the
				coordination of initial health evaluations, monitoring, and treatment programs
				for eligible WTC community members under part 2 of subtitle B.
									(b)Membership
									(1)Initial
				membership of WTC Responders Steering CommitteeThe WTC Responders Steering Committee shall
				initially be composed of members of the WTC Monitoring and Treatment Program
				Steering Committee (as in existence on the day before the date of the enactment
				of this title). In addition, the committee membership shall include—
										(A)a representative of the Police Commissioner
				of the City of New York;
										(B)a representative of the Department of
				Health of the City of New York;
										(C)a representative
				of another agency of the City of New York, selected by the Mayor of New York
				City, which had a large number of non-uniformed City workers who responded to
				the September 11, 2001, terrorist attacks on the World Trade Center; and
										(D)three
				representatives of eligible WTC responders;
										in order
				that eligible WTC responders constitute half the members of the Steering
				Committee.(2)Initial
				membership of WTC Community Program Steering Committee
										(A)In
				generalThe WTC Community
				Program Steering Committee shall initially be composed of members of the WTC
				Environmental Health Center Community Advisory Committee (as in existence on
				the day before the date of the enactment of this title) and shall initially
				have, as voting members, the following:
											(i)11 representatives of the affected
				populations of residents, students, area workers, and other community
				members.
											(ii)The Medical Director of the WTC
				Environmental Health Center.
											(iii)The Executive Director of the WTC
				Environmental Health Center.
											(iv)Three physicians, one each representing the
				three WTC Environmental Health Center treatment sites of Bellevue Hospital
				Center, Gouverneur Healthcare Services, and Elmhurst Hospital Center.
											(v)Five specialists with WTC related expertise
				or experience in treating non-responder WTC diseases, such as a pediatrician,
				an epidemiologist, a psychiatrist or psychologist, an
				environmental/occupational specialist, or a social worker from a WTC
				Environmental Health Center treatment site, or other relevant
				specialists.
											(vi)A representative of the Department of
				Health and Mental Hygiene of the City of New York.
											(B)Appointments
											(i)WTC EHC
				Community Advisory CommitteeThe WTC Environmental Health Center
				Community Advisory Committee as in existence on the date of the enactment of
				this title shall nominate members for positions described in subparagraph
				(A)(i).
											(ii)NYC Health and
				Hospitals CorporationThe New York City Health and Hospitals
				Corporation shall nominate members for positions described in clauses (iv) and
				(v) of subparagraph (A).
											(iii)TimingNominations
				under clauses (i) and (ii) shall be recommended to the WTC Program
				Administrator not later than 60 days after the date of the enactment of this
				title.
											(iv)AppointmentThe
				WTC Program Administrator shall appoint members of the WTC Community Program
				Steering Committee not later than 90 days after the date of the enactment of
				this title.
											(v)General
				representativesOf the members appointed under subparagraph
				(A)(i)—
												(I)the representation
				shall reflect the broad and diverse WTC-affected populations and constituencies
				and the diversity of impacted neighborhoods, including residents, hard-to-reach
				populations, students, area workers, parents of school-aged students,
				community-based organizations, Community Boards, WTC Environmental Health
				Center patients, labor unions, and labor advocacy organizations; and
												(II)no one individual
				organization shall have more than one representative.
												(3)Additional
				appointmentsEach Steering
				Committee may appoint, if approved by a majority of voting members of the
				Committee, additional members to the Committee.
									(4)VacanciesA
				vacancy in a Steering Committee shall be filled by the Steering Committee,
				subject to the approval of the WTC Program Administrator, so long as—
										(A)in the case of the
				WTC Responders Steering Committee—
											(i)the composition
				of the Steering Committee includes representatives of eligible WTC responders
				and representatives of each Clinical Center of Excellence and each Coordinating
				Center of Excellence that serves eligible WTC responders; and
											(ii)such composition
				has eligible WTC responders constituting half of the membership of the Steering
				Committee; or
											(B)in the case of the WTC Community Program
				Steering Committee—
											(i)the composition of the Committee includes
				representatives of eligible WTC community members and representatives of each
				Clinical Center of Excellence and each Coordinating Center of Excellence that
				serves eligible WTC community members; and
											(ii)the nominating process is consistent with
				paragraph (2)(B).
											(5)Co-Chairs of WTC
				Community Program Steering CommitteeThe WTC Community Program Steering
				Committee shall have two Co-Chairs as follows:
										(A)Community/Labor
				Co-ChairA Community/Labor Co-Chair who shall be chosen by the
				community and labor-based members of the Steering Committee.
										(B)Environmental
				Health Clinic Co-ChairA WTC Environmental Health Clinic Co-Chair
				who shall be chosen by the WTC Environmental Health Center members on the
				Steering Committee.
										(c)Relation to
				FACAEach Steering Committee
				shall not be subject to the Federal Advisory Committee Act.
								(d)MeetingsEach Steering Committee shall meet at such
				frequency necessary to carry out its duties, but not less than 4 times each
				calendar year and at least two such meetings each year shall be a joint meeting
				with the voting membership of the other Steering Committee for the purpose of
				exchanging information regarding the WTC program.
								(e)DurationNotwithstanding
				any other provision of law, each Steering Committee shall continue in operation
				during the period in which the WTC program is in operation.
								3104.Community
				education and outreach
								(a)In
				generalThe WTC Program
				Administrator shall institute a program that provides education and outreach on
				the existence and availability of services under the WTC program. The outreach
				and education program—
									(1)shall include—
										(A)the establishment
				of a public website with information about the WTC program;
										(B)meetings with
				potentially eligible populations;
										(C)development and
				dissemination of outreach materials informing people about the WTC program;
				and
										(D)the establishment
				of phone information services; and
										(2)shall be conducted
				in a manner intended—
										(A)to reach all
				affected populations; and
										(B)to include
				materials for culturally and linguistically diverse populations.
										(b)PartnershipsTo the greatest extent possible, in
				carrying out this section, the WTC Program Administrator shall enter into
				partnerships with local governments and organizations with experience
				performing outreach to the affected populations, including community and
				labor-based organizations.
								3105.Uniform data
				collection
								(a)In
				generalThe WTC Program
				Administrator shall provide for the uniform collection of data (and analysis of
				data and regular reports to the Administrator) on the utilization of monitoring
				and treatment benefits provided to eligible WTC responders and eligible WTC
				community members, the prevalence of WTC-related health conditions, and the
				identification of new WTC-related health conditions. Such data shall be
				collected for all individuals provided monitoring or treatment benefits under
				subtitle B and regardless of their place of residence or Clinical Center of
				Excellence through which the benefits are provided.
								(b)Coordinating
				through Centers of ExcellenceEach Clinical Center of Excellence
				shall collect data described in subsection (a) and report such data to the
				corresponding Coordinating Center of Excellence for analysis by such
				Coordinating Center of Excellence.
								(c)PrivacyThe data collection and analysis under this
				section shall be conducted in a manner that protects the confidentiality of
				individually identifiable health information consistent with applicable legal
				requirements.
								3106.Centers of
				excellence
								(a)In
				general
									(1)Contracts with
				clinical centers of excellenceThe WTC Program Administrator shall enter
				into contracts with Clinical Centers of Excellence specified in subsection
				(b)(1)—
										(A)for the provision
				of monitoring and treatment benefits and initial health evaluation benefits
				under subtitle B;
										(B)for the provision of outreach activities to
				individuals eligible for such monitoring and treatment benefits, for initial
				health evaluation benefits, and for follow-up to individuals who are enrolled
				in the monitoring program;
										(C)for the provision
				of counseling for benefits under subtitle B, with respect to WTC-related health
				conditions, for individuals eligible for such benefits;
										(D)for the provision of counseling for
				benefits for WTC-related health conditions that may be available under workers’
				compensation or other benefit programs for work-related injuries or illnesses,
				health insurance, disability insurance, or other insurance plans or through
				public or private social service agencies and assisting eligible individuals in
				applying for such benefits;
										(E)for the provision of translational and
				interpretive services as for program participants who are not English language
				proficient; and
										(F)for the collection
				and reporting of data in accordance with section 3105.
										(2)Contracts with
				coordinating centers of excellenceThe WTC Program Administrator shall enter
				into contracts with Coordinating Centers of Excellence specified in subsection
				(b)(2)—
										(A)for receiving,
				analyzing, and reporting to the WTC Program Administrator on data, in
				accordance with section 3105, that has been collected and reported to such
				Coordinating Centers by the corresponding Clinical Centers of Excellence under
				subsection (d)(3);
										(B)for the
				development of medical monitoring, initial health evaluation, and treatment
				protocols, with respect to WTC-related health conditions;
										(C)for coordinating
				the outreach activities conducted under paragraph (1)(B) by each corresponding
				Clinical Center of Excellence;
										(D)for establishing
				criteria for the credentialing of medical providers participating in the
				nationwide network under section 3131;
										(E)for coordinating and administrating the
				activities of the WTC Health Program Steering Committees established under
				section 3103(a); and
										(F)for meeting periodically with the
				corresponding Clinical Centers of Excellence to obtain input on the analysis
				and reporting of data collected under subparagraph (A) and on the development
				of medical monitoring, initial health evaluation, and treatment protocols under
				subparagraph (B).
										The
				medical providers under subparagraph (D) shall be selected by the WTC Program
				Administrator on the basis of their experience treating or diagnosing the
				medical conditions included in the list of identified WTC-related health
				conditions for responders and of identified WTC-related health conditions for
				community members.(3)Required
				participation by New York City in monitoring and treatment program and
				costs
										(A)In
				generalIn order for New York City, any agency or Department
				thereof, or the New York City Health and Hospitals Corporation to qualify for a
				contract for the provision of monitoring and treatment benefits and other
				services under this section, New York City is required to contribute a matching
				amount of 20 percent of the amount of the covered monitoring and treatment
				payment (as defined in subparagraph (B)).
										(B)Covered
				monitoring and treatment payment definedFor the purposes of this
				paragraph, the term covered monitoring and treatment payment
				means payment under paragraphs (1) and (2) including under each such paragraph
				as applied under sections 3121(b) and 3122(a) for WTC community members, and
				section 3123 for other individuals with WTC-related health conditions, and
				reimbursement under section 3106(c)(1)(C) for items and services furnished by a
				Clinical Center of Excellence or Coordinating Center of Excellence, after the
				application of paragraphs (2) and (3) of section 3101(d).
										(C)Payment of New
				York City share of monitoring and treatment costsThe WTC Program
				Administrator shall—
											(i)bill the amount
				specified in subparagraph (A) directly to New York City; and
											(ii)certify
				periodically, for purposes of section 3101(d)(2), whether or not New York City
				has paid the amount so billed.
											(D)Limitation on
				required amountIn no case is New York City required under this
				paragraph to contribute more than a total of $250,000,000 over any 10-year
				period.
										(b)Centers of
				Excellence Defined
									(1)Clinical center
				of excellenceIn this title, the term Clinical Center of
				Excellence means the following:
										(A)For fdny
				respondersWith respect to an eligible WTC responder who
				responded to the 9/11 attacks as an employee of the Fire Department of the City
				of New York and who—
											(i)is
				an active employee of such Department—
												(I)with respect to
				monitoring, such Fire Department; and
												(II)with respect to
				treatment, such Fire Department (or such entity as has entered into a contract
				with the Fire Department for treatment of such responders) or any other
				Clinical Center of Excellence described in subparagraph (B), (C), or (D);
				or
												(ii)is not an active employee of such
				Department, such Fire Department (or such entity as has entered into a contract
				with the Fire Department for monitoring or treatment of such responders) or any
				other Clinical Center of Excellence described in subparagraph (B), (C), or
				(D).
											(B)Other eligible
				WTC respondersWith respect to other eligible WTC responders,
				whether or not the responders reside in the New York Metropolitan area, the Mt.
				Sinai-coordinated consortium, Queens College, State University of New York at
				Stony Brook, University of Medicine and Dentistry of New Jersey, and Bellevue
				Hospital.
										(C)WTC community
				membersWith respect to
				eligible WTC community members, whether or not the members reside in the New
				York Metropolitan area, the World Trade Center Environmental Health Center at
				Bellevue Hospital and such hospitals or other facilities, including but not
				limited to those within the New York City Health and Hospitals Corporation, as
				are identified by the WTC Program Administrator.
										(D)All eligible WTC
				responders and eligible WTC community membersWith respect to all eligible WTC responders
				and eligible WTC community members, such other hospitals or other facilities as
				are identified by the WTC Program Administrator.
										The WTC
				Program Administrator shall limit the number of additional Centers of
				Excellence identified under subparagraph (D) to ensure that the participating
				centers have adequate experience in the treatment and diagnosis of identified
				WTC-related health conditions.(2)Coordinating
				center of excellenceIn this title, the term Coordinating
				Center of Excellence means the following:
										(A)For fdny
				respondersWith respect to an eligible WTC responder who
				responded to the 9/11 attacks as an employee of the Fire Department of the City
				of New York, such Fire Department.
										(B)Other wtc
				respondersWith respect to other eligible WTC responders, the Mt.
				Sinai-coordinated consortium.
										(C)Wtc community
				membersWith respect to
				eligible WTC community members, the World Trade Center Environmental Health
				Center at Bellevue Hospital.
										(3)Corresponding
				centersIn this title, a Clinical Center of Excellence and a
				Coordinating Center of Excellence shall be treated as
				corresponding to the extent that such Clinical Center and
				Coordinating Center serve the same population group.
									(c)Reimbursement
				for non-treatment, non-monitoring program costsA Clinical or
				Coordinating Center of Excellence with a contract under this section shall be
				reimbursed for the costs of such Center in carrying out the activities
				described in subsection (a), other than those described in subsection
				(a)(1)(A), subject to the provisions of section 3101(d), as follows:
									(1)Clinical centers
				of excellenceFor carrying
				out subparagraphs (B) through (F) of subsection (a)(1)—
										(A)Clinical center
				for FDNY responders in New YorkThe Clinical Center of Excellence
				for FDNY responders in New York specified in subsection (b)(1)(A) shall be
				reimbursed—
											(i)in
				the first year of the contract under this section, $600 per certified eligible
				WTC responder in the medical treatment program, and $300 per certified eligible
				WTC responder in the monitoring program; and
											(ii)in each
				subsequent contract year, subject to paragraph (3), at the rates specified in
				this subparagraph for the previous contract year adjusted by the WTC Program
				Administrator to reflect the rate of medical care inflation during the previous
				contract year.
											(B)Clinical centers
				serving other eligible WTC responders in New YorkA Clinical
				Center of Excellence for other WTC responders in New York specified in
				subsection (b)(1)(B) shall be reimbursed the amounts specified in subparagraph
				(A).
										(C)Clinical centers
				serving WTC community membersA Clinical Center of Excellence for
				eligible WTC community members in New York specified in subsection (b)(1)(C)
				shall be reimbursed—
											(i)in the first year of the contract under
				this section, for each certified eligible WTC community member in a medical
				treatment program enrolled at a non-hospital-based facility, $600, and for each
				certified eligible WTC community member in a medical treatment program enrolled
				at a hospital-based facility, $300; and
											(ii)in each subsequent contract year, subject
				to paragraph (3), at the rates specified in this subparagraph for the previous
				contract year adjusted by the WTC Program Administrator to reflect the rate of
				medical care inflation during the previous contract year.
											(D)Other clinical
				centersA Clinical Center of Excellence for other providers not
				described in a previous subparagraph shall be reimbursed at a rate set by the
				WTC Program Administrator.
										(E)Reimbursement
				rulesThe reimbursement provided under subparagraphs (A), (B),
				and (C) shall be made for each certified eligible WTC responder and for each
				WTC community member in the WTC program per year that the member receives such
				services, regardless of the volume or cost of services required.
										(2)Coordinating
				Centers of ExcellenceA Coordinating Center of Excellence
				specified in section (a)(2) shall be reimbursed for the provision of services
				set forth in this section at such levels as are established by the WTC Program
				Administrator.
									(3)Review of
				rates
										(A)Initial
				reviewBefore the end of the third contract year of the WTC
				program, the WTC Program Administrator shall conduct a review to determine
				whether the reimbursement rates set forth in this subsection provide fair and
				appropriate reimbursement for such program services. Based on such review, the
				Administrator may, by rule beginning with the fourth contract year, modify such
				rates, taking into account a reasonable and fair rate for the services being
				provided.
										(B)Subsequent
				reviewsAfter the fourth
				contract year, the WTC Program Administrator shall conduct periodic reviews to
				determine whether the reimbursement rates in effect under this subsection
				provide fair and appropriate reimbursement for such program services. Based
				upon such a review, the Administrator may by rule modify such rates, taking
				into account a reasonable and fair rate for the services being provided.
										(C)GAO
				reviewThe Comptroller General of the United States shall review
				the WTC Program Administrator’s determinations regarding fair and appropriate
				reimbursement for program services under this paragraph.
										(d)RequirementsThe
				WTC Program Administrator shall not enter into a contract with a Clinical
				Center of Excellence under subsection (a)(1) unless—
									(1)the Center
				establishes a formal mechanism for consulting with and receiving input from
				representatives of eligible populations receiving monitoring and treatment
				benefits under subtitle B from such Center;
									(2)the Center
				provides for the coordination of monitoring and treatment benefits under
				subtitle B with routine medical care provided for the treatment of conditions
				other than WTC-related health conditions;
									(3)the Center
				collects and reports to the corresponding Coordinating Center of Excellence
				data in accordance with section 3105;
									(4)the Center has in place safeguards against
				fraud that are satisfactory to the Administrator;
									(5)the Center agrees
				to treat or refer for treatment all individuals who are eligible WTC responders
				or eligible WTC community members with respect to such Center who present
				themselves for treatment of a WTC-related health condition;
									(6)the Center has in
				place safeguards to ensure the confidentiality of an individual’s individually
				identifiable health information, including requiring that such information not
				be disclosed to the individual’s employer without the authorization of the
				individual;
									(7)the Center provides assurances that the
				amounts paid under subsection (c)(1) are used only for costs incurred in
				carrying out the activities described in subsection (a), other than those
				described in subsection (a)(1)(A); and
									(8)the Center agrees
				to meet all the other applicable requirements of this title, including
				regulations implementing such requirements.
									(e)NYC right of
				inspection and audit
									(1)In
				generalThe City of New York, for any program under this title
				for which the City contributes a matching amount pursuant to subsection
				(a)(3)(C), shall have the right to, independently but in coordination with the
				WTC Program Administrator—
										(A)inspect or
				otherwise evaluate the quality, appropriateness, and timeliness of services
				provided to recipients of assistance under a contract under such program;
				and
										(B)audit and inspect
				any books and records of any Clinical Center of Excellence or Coordinating
				Center of Excellence that pertain to—
											(i)the ability of
				the Center of Excellence to provide services to program recipients under the
				contract; or
											(ii)expenditures
				made utilizing City funds.
											(2)Memorandum of
				understandingThe WTC Program Administrator shall enter into a
				memorandum of understanding with the City of New York setting forth the terms
				and conditions of how the inspections and audits conducted by the City under
				paragraph (1) shall be carried out. The memorandum of understanding shall
				include provisions requiring that any audits conducted by the City of New York
				under paragraph (1) will be done in a manner to protect the confidentiality of
				program participants and in accordance with the Health Insurance Portability
				and Accountability Act of 1996 and other applicable Federal and State medical
				confidentiality requirements.
									3107.Entitlement
				authoritiesSubject to
				subsections (b)(4)(C) and (c)(4) of section 3112—
								(1)subtitle B constitutes budget authority in
				advance of appropriations Acts and represents the obligation of the Federal
				Government to provide for the payment for monitoring, initial health
				evaluations, and treatment in accordance with such subtitle; and
								(2)section 3106(c) constitutes such budget
				authority and represents the obligation of the Federal Government to provide
				for the payment described in such section.
								3108.DefinitionsIn this title:
								(1)The term aggravating means,
				with respect to a health condition, a health condition that existed on
				September 11, 2001, and that, as a result of exposure to airborne toxins, any
				other hazard, or any other adverse condition resulting from the September 11,
				2001, terrorist attacks on the World Trade Center, requires medical treatment
				that is (or will be) in addition to, more frequent than, or of longer duration
				than the medical treatment that would have been required for such condition in
				the absence of such exposure.
								(2)The terms certified eligible WTC
				responder and certified eligible WTC community member mean
				an individual who has been certified as an eligible WTC responder under section
				3111(a)(4) or an eligible WTC community member under section 3121(a)(4),
				respectively.
								(3)The terms
				Clinical Center of Excellence and Coordinating Center of
				Excellence have the meanings given such terms in section 3106(b).
								(4)The term
				current consortium arrangements means the arrangements as in
				effect on the date of the enactment of this title between the National
				Institute for Occupational Safety and Health and the Mt. Sinai-coordinated
				consortium and the Fire Department of the City of New York.
								(5)The terms
				eligible WTC responder and eligible WTC community
				member are defined in sections 3111(a) and 3121(a), respectively.
								(6)The term initial health
				evaluation includes, with respect to an individual, a medical and
				exposure history, a physical examination, and additional medical testing as
				needed to evaluate whether the individual has a WTC-related health condition
				and is eligible for treatment under the WTC program.
								(7)The term
				list of identified WTC-related health conditions means—
									(A)for eligible WTC responders, the identified
				WTC-related health conditions for eligible WTC responders under paragraph (3)
				or (4) of section 3112(a); or
									(B)for eligible WTC community members, the
				identified WTC-related health conditions for WTC community members under
				paragraph (1) or (2) of section 3122(b).
									(8)The term
				Mt.-Sinai-coordinated consortium means the consortium coordinated
				by Mt. Sinai hospital in New York City that coordinates the monitoring and
				treatment under the current consortium arrangements for eligible WTC responders
				other than with respect to those covered under the arrangement with the Fire
				Department of the City of New York.
								(9)The term New
				York City disaster area means the area within New York City that
				is—
									(A)the area of
				Manhattan that is south of Houston Street; and
									(B)any block in
				Brooklyn that is wholly or partially contained within a 1.5-mile radius of the
				former World Trade Center site.
									(10)The term New York metropolitan
				area means an area, specified by the WTC Program Administrator, within
				which eligible WTC responders and eligible WTC community members who reside in
				such area are reasonably able to access monitoring and treatment benefits and
				initial health evaluation benefits under this title through a Clinical Center
				of Excellence described in subparagraph (A), (B), or (C) of section
				3106(b)(1).
								(11)Any reference to
				September 11, 2001, shall be deemed a reference to the period on
				such date subsequent to the terrorist attacks on the World Trade Center on such
				date.
								(12)The term
				September 11, 2001, terrorist attacks on the World Trade Center
				means the terrorist attacks that occurred on September 11, 2001, in New York
				City and includes the aftermath of such attacks.
								(13)The term
				WTC Health Program Steering Committee means such a Steering
				Committee established under section 3103.
								(14)The term
				WTC Program Administrator means the individual responsible under
				section 3101(f) for the administration of the WTC program.
								(15)The term
				WTC-related health condition is defined in section 3112(a).
								(16)The term WTC
				Scientific/Technical Advisory Committee means the WTC Health Program
				Scientific/Technical Advisory Committee established under section 3102.
								BProgram of
				Monitoring, Initial Health Evaluations, and Treatment
							1For
				WTC Responders 
								3111.Identification
				of eligible WTC responders and provision of WTC-related monitoring
				services
									(a)Eligible WTC
				responder defined
										(1)In
				generalFor purposes of this title, the term eligible WTC
				responder means any of the following individuals, subject to paragraph
				(5):
											(A)Currently
				identified responderAn individual who has been identified as
				eligible for medical monitoring under the current consortium arrangements (as
				defined in section 3108(4)).
											(B)Responder who
				meets current eligibility criteriaAn individual who meets the
				current eligibility criteria described in paragraph (2).
											(C)Responder who
				meets modified eligibility criteriaAn individual who—
												(i)performed rescue,
				recovery, demolition, debris cleanup, or other related services in the New York
				City disaster area in response to the September 11, 2001, terrorist attacks on
				the World Trade Center, regardless of whether such services were performed by a
				State or Federal employee or member of the National Guard or otherwise;
				and
												(ii)meets such
				eligibility criteria relating to exposure to airborne toxins, other hazards, or
				adverse conditions resulting from the September 11, 2001, terrorist attacks on
				the World Trade Center as the WTC Program Administrator, after consultation
				with the WTC Responders Steering Committee and the WTC Scientific/Technical
				Advisory Committee, determines appropriate.
												The WTC Program Administrator
				shall not modify such eligibility criteria on or after the date that the number
				of certifications for eligible responders has reached 80 percent of the limit
				described in paragraph (5) or on or after the date that the number of
				certifications for eligible community members has reached 80 percent of the
				limit described in section 3121(a)(5).(2)Current
				eligibility criteriaThe eligibility criteria described in this
				paragraph for an individual is that the individual is described in either of
				the following categories:
											(A)Fire fighters
				and related personnelThe individual—
												(i)was a member of
				the Fire Department of the City of New York (whether fire or emergency
				personnel, active or retired) who participated at least one day in the rescue
				and recovery effort at any of the former World Trade Center sites (including
				Ground Zero, Staten Island Landfill, and the NYC Chief Medical Examiner’s
				office) for any time during the period beginning on September 11, 2001, and
				ending on July 31, 2002; or
												(ii)(I)is a surviving immediate family member of
				an individual who was a member of the Fire Department of the City of New York
				(whether fire or emergency personnel, active or retired) and was killed at the
				World Trade site on September 11, 2001; and
													(II)received any treatment for a WTC-related
				mental health condition described in section 3112(a)(1)(B) on or before
				September 1, 2008.
													(B)Law enforcement
				officers and wtc rescue, recovery, and clean-up workersThe
				individual—
												(i)worked or
				volunteered on-site in rescue, recovery, debris-cleanup, or related support
				services in lower Manhattan (south of Canal Street), the Staten Island
				Landfill, or the barge loading piers, for—
													(I)at least 4 hours
				during the period beginning on September 11, 2001, and ending on September 14,
				2001;
													(II)at least 24
				hours during the period beginning on September 11, 2001, and ending on
				September 30, 2001; or
													(III)at least 80
				hours during the period beginning on September 11, 2001, and ending on July 31,
				2002;
													(ii)(I)was a member of the
				Police Department of the City of New York (whether active or retired) or a
				member of the Port Authority Police of the Port Authority of New York and New
				Jersey (whether active or retired) who participated on-site in rescue,
				recovery, debris clean-up, or related support services in lower Manhattan
				(south of Canal Street), including Ground Zero, the Staten Island Landfill, or
				the barge loading piers, for at least 4 hours during the period beginning
				September 11, 2001, and ending on September 14, 2001;
													(II)participated on-site in rescue,
				recovery, debris clean-up, or related services at Ground Zero, the Staten
				Island Landfill or the barge loading piers, for at least one day during the
				period beginning on September 11, 2001, and ending on July 31, 2002;
													(III)participated on-site in rescue,
				recovery, debris clean-up, or related services in lower Manhattan (south of
				Canal St.) for at least 24 hours during the period beginning on September 11,
				2001, and ending on September 30, 2001; or
													(IV)participated on-site in rescue,
				recovery, debris clean-up, or related services in lower Manhattan (south of
				Canal St.) for at least 80 hours during the period beginning on September 11,
				2001, and ending on July 31, 2002;
													(iii)was an employee of the Office of the Chief
				Medical Examiner of the City of New York involved in the examination and
				handling of human remains from the September 11, 2001, terrorist attacks on the
				World Trade Center, or other morgue worker who performed similar post-September
				11 functions for such Office staff, during the period beginning on September
				11, 2001, and ending on July 31, 2002;
												(iv)was a worker in
				the Port Authority Trans-Hudson Corporation tunnel for at least 24 hours during
				the period beginning on February 1, 2002, and ending on July 1, 2002; or
												(v)was a
				vehicle-maintenance worker who was exposed to debris from the former World
				Trade Center while retrieving, driving, cleaning, repairing, or maintaining
				vehicles contaminated by airborne toxins from the September 11, 2001, terrorist
				attacks on the World Trade Center during a duration and period described in
				subparagraph (A).
												(3)Application
				processThe WTC Program
				Administrator in consultation with the Coordinating Centers of Excellence shall
				establish a process for individuals, other than eligible WTC responders
				described in paragraph (1)(A), to apply to be determined to be eligible WTC
				responders. Under such process—
											(A)there shall be no
				fee charged to the applicant for making an application for such
				determination;
											(B)the Administrator
				shall make a determination on such an application not later than 60 days after
				the date of filing the application; and
											(C)an individual who
				is determined not to be an eligible WTC responder shall have an opportunity to
				appeal such determination before an administrative law judge in a manner
				established under such process.
											(4)Certification
											(A)In
				generalIn the case of an
				individual who is described in paragraph (1)(A) or who is determined under
				paragraph (3) (consistent with paragraph (5)) to be an eligible WTC responder,
				the WTC Program Administrator shall provide an appropriate certification of
				such fact and of eligibility for monitoring and treatment benefits under this
				part. The Administrator shall make determinations of eligibility relating to an
				applicant’s compliance with this title, including the verification of
				information submitted in support of the application, and shall not deny such a
				certification to an individual unless the Administrator determines that—
												(i)based on the
				application submitted, the individual does not meet the eligibility criteria;
				or
												(ii)the numerical
				limitation on eligible WTC responders set forth in paragraph (5) has been
				met.
												(B)Timing
												(i)Currently
				identified respondersIn the case of an individual who is
				described in paragraph (1)(A), the WTC Program Administrator shall provide the
				certification under subparagraph (A) not later than 60 days after the date of
				the enactment of this title.
												(ii)Other
				respondersIn the case of another individual who is determined
				under paragraph (3) and consistent with paragraph (5) to be an eligible WTC
				responder, the WTC Program Administrator shall provide the certification under
				subparagraph (A) at the time of the determination.
												(5)Numerical
				limitation on eligible WTC responders
											(A)In
				generalThe total number of
				individuals not described in subparagraph (C) who may qualify as eligible WTC
				responders for purposes of this title, and be certified as eligible WTC
				responders under paragraph (4), shall not exceed 15,000, subject to adjustment
				under paragraph (6), of which no more than 2,500 may be individuals certified
				based on modified eligibility criteria established under paragraph (1)(C). In
				applying the previous sentence, any individual who at any time so qualifies as
				an eligible WTC responder shall be counted against such numerical
				limitation.
											(B)ProcessIn
				implementing subparagraph (A), the WTC Program Administrator shall—
												(i)limit the number
				of certifications provided under paragraph (4) in accordance with such
				subparagraph; and
												(ii)provide priority in such certifications in
				the order in which individuals apply for a determination under paragraph
				(3).
												(C)Currently
				identified responders not countedIndividuals described in this
				subparagraph are individuals who are described in paragraph (1)(A).
											(6)Potential
				adjustment in numerical limitations dependent upon actual spending relative to
				estimated spending
											(A)Initial
				calculation for fiscal years 2009 through 2011If the WTC Program Administrator determines
				as of December 1, 2011, that the WTC expenditure-to-CBO-estimate percentage (as
				defined in subparagraph (D)(iii)) for fiscal years 2009 through 2011 does not
				exceed 90 percent, then, effective January 1, 2012, the WTC Program
				Administrator may increase the numerical limitation under paragraph (5)(A), the
				numerical limitation under section 3121(a)(5), or both, by a number of
				percentage points not to exceed the number of percentage points specified in
				subparagraph (C) for such period of fiscal years.
											(B)Subsequent
				calculation for fiscal years 2009 through 2015If the Secretary determines as of December
				1, 2015, that the WTC expenditure-to-CBO-estimate percentages for fiscal years
				2009 through 2015 and for fiscal years 2012 through 2015 do not exceed 90
				percent, then, effective January 1, 2015, the WTC Program Administrator may
				increase the numerical limitation under paragraph (5)(A), the numerical
				limitation under section 3121(a)(5), or both, as in effect after the
				application of subparagraph (A), by a number of percentage points not to exceed
				twice the lesser of—
												(i)the number of
				percentage points specified in subparagraph (C) for fiscal years 2009 through
				2012, or
												(ii)the number of
				percentage points specified in subparagraph (C) for fiscal years 2012 through
				2015.
												(C)Maximum
				percentage increase in numerical limitations for period of fiscal
				yearsThe number of percentage points specified in this clause
				for a period of fiscal years is—
												(i)100 percentage
				points, multiplied by
												(ii)one minus a
				fraction the numerator of which is the net Federal WTC spending for such
				period, and the denominator of which is the CBO WTC spending estimate under
				this title for such period.
												(D)DefinitionsFor
				purposes of this paragraph:
												(i)Net Federal WTC
				spendingThe term net Federal WTC spending means,
				with respect to a period of fiscal years, the net Federal spending under this
				title for such fiscal years.
												(ii)CBO WTC medical
				spending estimate under this titleThe term CBO WTC medical
				spending estimate under this title means, with respect to—
													(I)fiscal years 2009
				through 2011, $900,000,000;
													(II)fiscal years 2012
				through 2015, $1,890,000,000; and
													(III)fiscal years
				2009 through 2015, the sum of the amounts specified in subclauses (I) and
				(II).
													(iii)WTC
				expenditure-to-CBO-estimate percentageThe term WTC
				expenditure-to-estimate percentage means, with respect to a period of
				fiscal years, the ratio (expressed as a percentage) of—
													(I)the net Federal
				WTC spending for such period, to
													(II)the CBO WTC
				medical spending estimate under this title for such period.
													(b)Monitoring
				Benefits
										(1)In
				generalIn the case of an
				eligible WTC responder under section 3111(a)(4) (other than one described in
				subsection (a)(2)(A)(ii)), the WTC program shall provide for monitoring
				benefits that include medical monitoring consistent with protocols approved by
				the WTC Program Administrator and including clinical examinations and long-term
				health monitoring and analysis. In the case of an eligible WTC responder who is
				an active member of the Fire Department of the City of New York, the responder
				shall receive such benefits as part of the individual’s periodic company
				medical exams.
										(2)Provision of
				monitoring benefitsThe
				monitoring benefits under paragraph (1) shall be provided through the Clinical
				Center of Excellence for the type of individual involved or, in the case of an
				individual residing outside the New York metropolitan area, under an
				arrangement under section 3131.
										3112.Treatment of
				certified eligible WTC responders for WTC-related health conditions
									(a)WTC-Related
				Health Condition Defined
										(1)In
				generalFor purposes of this title, the term WTC-related
				health condition means—
											(A)an illness or
				health condition for which exposure to airborne toxins, any other hazard, or
				any other adverse condition resulting from the September 11, 2001, terrorist
				attacks on the World Trade Center, based on an examination by a medical
				professional with experience in treating or diagnosing the medical conditions
				included in the applicable list of identified WTC-related health conditions, is
				substantially likely to be a significant factor in aggravating, contributing
				to, or causing the illness or health condition, as determined under paragraph
				(2); or
											(B)a mental health condition for which such
				attacks, based on an examination by a medical professional with experience in
				treating or diagnosing the medical conditions included in the applicable list
				of identified WTC-related health conditions, is substantially likely be a
				significant factor in aggravating, contributing to, or causing the condition,
				as determined under paragraph (2).
											In the
				case of an eligible WTC responder described in section 3111(a)(2)(A)(ii), such
				term only includes the mental health condition described in subparagraph
				(B).(2)DeterminationThe
				determination of whether the September 11, 2001, terrorist attacks on the World
				Trade Center were substantially likely to be a significant factor in
				aggravating, contributing to, or causing an individual’s illness or health
				condition shall be made based on an assessment of the following:
											(A)The individual’s
				exposure to airborne toxins, any other hazard, or any other adverse condition
				resulting from the terrorist attacks. Such exposure shall be—
												(i)evaluated and
				characterized through the use of a standardized, population appropriate
				questionnaire approved by the Director of the National Institute for
				Occupational Safety and Health; and
												(ii)assessed and
				documented by a medical professional with experience in treating or diagnosing
				medical conditions included on the list of identified WTC-related health
				conditions.
												(B)The type of
				symptoms and temporal sequence of symptoms. Such symptoms shall be—
												(i)assessed through the use of a standardized,
				population appropriate medical questionnaire approved by Director of the
				National Institute for Occupational Safety and Health and a medical
				examination; and
												(ii)diagnosed and
				documented by a medical professional described in subparagraph (A)(ii).
												(3)List of
				identified wtc-related health conditions for eligible WTC
				respondersFor purposes of this title, the term identified
				WTC-related health condition for eligible WTC responders means any of
				the following health conditions:
											(A)Aerodigestive
				disorders
												(i)Interstitial lung
				diseases.
												(ii)Chronic
				respiratory disorder-fumes/vapors.
												(iii)Asthma.
												(iv)Reactive airways
				dysfunction syndrome (RADS).
												(v)WTC-exacerbated
				chronic obstructive pulmonary disease (COPD).
												(vi)Chronic cough
				syndrome.
												(vii)Upper airway
				hyperreactivity.
												(viii)Chronic
				rhinosinusitis.
												(ix)Chronic
				nasopharyngitis.
												(x)Chronic
				laryngitis.
												(xi)Gastro-esophageal
				reflux disorder (GERD).
												(xii)Sleep apnea
				exacerbated by or related to a condition described in a previous clause.
												(B)Mental health
				conditions
												(i)Post traumatic
				stress disorder (PTSD).
												(ii)Major depressive
				disorder.
												(iii)Panic
				disorder.
												(iv)Generalized
				anxiety disorder.
												(v)Anxiety disorder
				(not otherwise specified).
												(vi)Depression (not
				otherwise specified).
												(vii)Acute stress
				disorder.
												(viii)Dysthymic
				disorder.
												(ix)Adjustment
				disorder.
												(x)Substance
				abuse.
												(xi)V
				codes (treatments not specifically related to psychiatric disorders, such as
				marital problems, parenting problems, etc.), secondary to another identified
				WTC-related health condition for WTC eligible responders.
												(C)Musculoskeletal
				disorders
												(i)Low back
				pain.
												(ii)Carpal tunnel
				syndrome (CTS).
												(iii)Other
				musculoskeletal disorders.
												(4)Addition of
				identified wtc-related health conditions for eligible WTC responders
											(A)In
				generalThe WTC Program
				Administrator may promulgate regulations to add an illness or health condition
				not described in paragraph (3) to the list of identified WTC-related conditions
				for eligible WTC responders. In promulgating such regulations, the Secretary
				shall provide for notice and opportunity for a public hearing and at least 90
				days of public comment. In promulgating such regulations, the WTC Program
				Administrator shall take into account the findings and recommendations of
				Clinical Centers of Excellence published in peer reviewed journals in the
				determination of whether an additional illness or health condition, such as
				cancer, should be added to the list of identified WTC-related health conditions
				for eligible WTC responders.
											(B)PetitionsAny person (including the WTC Health
				Program Scientific/Technical Advisory Committee) may petition the WTC Program
				Administrator to propose regulations described in subparagraph (A). Unless
				clearly frivolous, or initiated by such Committee, any such petition shall be
				referred to such Committee for its recommendations. Following—
												(i)receipt of any
				recommendation of the Committee; or
												(ii)180 days after the
				date of the referral to the Committee,
												whichever occurs first, the WTC
				Program Administrator shall conduct a rulemaking proceeding on the matters
				proposed in the petition or publish in the Federal Register a statement of
				reasons for not conducting such proceeding.(C)EffectivenessAny
				addition under subparagraph (A) of an illness or health condition shall apply
				only with respect to applications for benefits under this title which are filed
				after the effective date of such regulation.
											(D)Role of Advisory
				CommitteeExcept with respect
				to a regulation recommended by the WTC Scientific/Technical Advisory Committee,
				the WTC Program Administrator may not propose a regulation under this
				paragraph, unless the Administrator has first provided to the Committee a copy
				of the proposed regulation, requested recommendations and comments by the
				Committee, and afforded the Committee at least 90 days to make such
				recommendations.
											(b)Coverage of
				Treatment for WTC-Related Health Conditions
										(1)Determination
				based on an identified WTC-related health condition for certified eligible WTC
				responders
											(A)In
				generalIf a physician at a Clinical Center of Excellence that is
				providing monitoring benefits under section 3111 for a certified eligible WTC
				responder determines that the responder has an identified WTC-related health
				condition, and the physician makes a clinical determination that exposure to
				airborne toxins, other hazards, or adverse conditions resulting from the
				September, 11, 2001, terrorist attacks on the World Trade Center is
				substantially likely to be a significant factor in aggravating, contributing
				to, or causing the condition—
												(i)the
				physician shall promptly transmit such determination to the WTC Program
				Administrator and provide the Administrator with the medical facts supporting
				such determination; and
												(ii)on and after the date of such transmittal
				and subject to subparagraph (B), the WTC program shall provide for payment
				under subsection (c) for medically necessary treatment for such
				condition.
												(B)Review;
				certification; appeals
												(i)ReviewA
				Federal employee designated by the WTC Program Administrator shall review
				determinations made under subparagraph (A) of a WTC-related health
				condition.
												(ii)CertificationThe
				Administrator shall provide a certification of such condition based upon
				reviews conducted under clause (i). Such a certification shall be provided
				unless the Administrator determines that the responder’s condition is not an
				identified WTC-related health condition or that exposure to airborne toxins,
				other hazards, or adverse conditions resulting from the September 11, 2001,
				terrorist attacks on the World Trade Center is not substantially likely to be a
				significant factor in significantly aggravating, contributing to, or causing
				the condition.
												(iii)Appeal
				processThe Administrator shall provide a process for the appeal
				of determinations under clause (ii) before an administrative law judge.
												(2)Determination
				based on other wtc-related health condition
											(A)In
				generalIf a physician at a Clinical Center of Excellence
				determines pursuant to subsection (a) that a certified eligible WTC responder
				has a WTC-related health condition that is not an identified WTC-related health
				condition for eligible WTC responders—
												(i)the physician
				shall promptly transmit such determination to the WTC Program Administrator and
				provide the Administrator with the facts supporting such determination;
				and
												(ii)the Administrator
				shall make a determination under subparagraph (B) with respect to such
				physician’s determination.
												(B)Review;
				certification
												(i)Use of physician
				panelWith respect to each
				determination relating to a WTC-related health condition transmitted under
				subparagraph (A)(i), the WTC Program Administrator shall provide for the review
				of the condition to be made by a physician panel with appropriate expertise
				appointed by the WTC Program Administrator. Such a panel shall make
				recommendations to the Administrator on the evidence supporting such
				determination.
												(ii)Review of
				recommendations of panel; certificationThe Administrator, based
				on such recommendations shall determine, within 60 days after the date of the
				transmittal under subparagraph (A)(i), whether or not the condition is a
				WTC-related health condition and, if it is, provide for a certification under
				paragraph (1)(B)(ii) of coverage of such condition. The Administrator shall
				provide a process for the appeal of determinations that the responder’s
				condition is not a WTC-related health condition before an administrative law
				judge.
												(3)Requirement of
				medical necessity
											(A)In
				generalIn providing
				treatment for a WTC-related health condition, a physician shall provide
				treatment that is medically necessary and in accordance with medical protocols
				established under subsection (d).
											(B)Medically
				necessary standardFor the purpose of this title, health care
				services shall be treated as medically necessary for an individual if a
				physician, exercising prudent clinical judgment, would consider the services to
				be medically necessary for the individual for the purpose of evaluating,
				diagnosing, or treating an illness, injury, disease or its symptoms, and that
				are—
												(i)in
				accordance with the generally accepted standards of medical practice;
												(ii)clinically
				appropriate, in terms of type, frequency, extent, site, and duration, and
				considered effective for the individual’s illness, injury, or disease;
				and
												(iii)not primarily
				for the convenience of the patient or physician, or another physician, and not
				more costly than an alternative service or sequence of services at least as
				likely to produce equivalent therapeutic or diagnostic results as to the
				diagnosis or treatment of the individual’s illness, injury, or disease.
												(C)Determination of
				medical necessity
												(i)Review of medical
				necessityAs part of the
				reimbursement payment process under subsection (c), the WTC Program
				Administrator shall review claims for reimbursement for the provision of
				medical treatment to determine if such treatment is medically necessary.
												(ii)Withholding of
				payment for medically unnecessary treatmentThe Administrator may
				withhold such payment for treatment that the Administrator determines is not
				medically necessary.
												(iii)Review of
				determinations of medical necessityThe Administrator shall
				provide a process for providers to appeal a determination under clause (ii)
				that medical treatment is not medically necessary. Such appeals shall be
				reviewed through the use of a physician panel with appropriate
				expertise.
												(4)Scope of
				treatment covered
											(A)In
				generalThe scope of
				treatment covered under paragraphs (1) through (3) includes services of
				physicians and other health care providers, diagnostic and laboratory tests,
				prescription drugs, inpatient and outpatient hospital services, and other
				medically necessary treatment.
											(B)Pharmaceutical
				coverageWith respect to ensuring coverage of medically necessary
				outpatient prescription drugs, such drugs shall be provided, under arrangements
				made by the WTC Program Administrator, directly through participating Clinical
				Centers of Excellence or through one or more outside vendors.
											(C)Transportation
				expensesTo the extent provided in advance in appropriations
				Acts, the WTC Program Administrator may provide for necessary and reasonable
				transportation and expenses incident to the securing of medically necessary
				treatment involving travel of more than 250 miles and for which payment is made
				under this section in the same manner in which individuals may be furnished
				necessary and reasonable transportation and expenses incident to services
				involving travel of more than 250 miles under regulations implementing section
				3629(c) of the Energy Employees Occupational Illness Compensation Program Act
				of 2000 (title XXXVI of Public Law 106–398; 42 U.S.C. 7384t(c)).
											(5)Provision of
				treatment pending certificationIn the case of a certified eligible WTC
				responder who has been determined by an examining physician under subsection
				(b)(1) to have an identified WTC-related health condition, but for whom a
				certification of the determination has not yet been made by the WTC Program
				Administrator, medical treatment may be provided under this subsection, subject
				to paragraph (6), until the Administrator makes a decision on such
				certification. Medical treatment provided under this paragraph shall be
				considered to be medical treatment for which payment may be made under
				subsection (c).
										(6)Prior approval
				process for non-certified non-emergency inpatient hospital
				servicesNon-emergency
				inpatient hospital services for a WTC-related health condition identified by an
				examining physician under paragraph (1) that is not certified under paragraph
				(1)(B)(ii) is not covered unless the services have been determined to be
				medically necessary and approved through a process established by the WTC
				Program Administrator. Such process shall provide for a decision on a request
				for such services within 15 days of the date of receipt of the request. The WTC
				Administrator shall provide a process for the appeal of a decision that the
				services are not medically necessary.
										(c)Payment for
				Initial health evaluation, medical monitoring, and treatment of WTC-Related
				Health Conditions
										(1)Medical
				treatment
											(A)Use of FECA
				payment ratesSubject to
				subparagraph (B), the WTC Program Administrator shall reimburse costs for
				medically necessary treatment under this title for WTC-related health
				conditions according to the payment rates that would apply to the provision of
				such treatment and services by the facility under the Federal Employees
				Compensation Act.
											(B)Pharmaceuticals
												(i)In
				generalThe WTC Program Administrator shall establish a program
				for paying for the medically necessary outpatient prescription pharmaceuticals
				prescribed under this title for WTC-related health conditions through one or
				more contracts with outside vendors.
												(ii)Competitive
				biddingUnder such program the Administrator shall—
													(I)select one or more
				appropriate vendors through a Federal competitive bid process; and
													(II)select the lowest
				bidder (or bidders) meeting the requirements for providing pharmaceutical
				benefits for participants in the WTC program.
													(iii)Treatment of
				FDNY participantsUnder such program the Administrator may select
				a separate vendor to provide pharmaceutical benefits to certified eligible WTC
				responders for whom the Clinical Center of Excellence is described in section
				3106(b)(1)(A) if such an arrangement is deemed necessary and beneficial to the
				program by the WTC Program Administrator.
												(C)Other
				treatmentFor treatment not covered under a preceding
				subparagraph, the WTC Program Administrator shall designate a reimbursement
				rate for each such service.
											(2)Medical
				monitoring and initial health evaluationThe WTC Program
				Administrator shall reimburse the costs of medical monitoring and the costs of
				an initial health evaluation provided under this title at a rate set by the
				Administrator.
										(3)Administrative
				arrangement authorityThe WTC Program Administrator may enter
				into arrangements with other government agencies, insurance companies, or other
				third-party administrators to provide for timely and accurate processing of
				claims under this section.
										(4)Claims processing
				subject to appropriationsThe payment by the WTC Program
				Administrator for the processing of claims under this title is limited to the
				amounts provided in advance in appropriations Acts.
										(d)Medical
				Treatment Protocols
										(1)DevelopmentThe Coordinating Centers of Excellence
				shall develop medical treatment protocols for the treatment of certified
				eligible WTC responders and certified eligible WTC community members for
				identified WTC-related health conditions.
										(2)ApprovalThe
				WTC Program Administrator shall approve the medical treatment protocols, in
				consultation with the WTC Health Program Steering Committees.
										2Community
				Program
								3121.Identification
				and initial health evaluation of eligible WTC community members
									(a)Eligible WTC
				community member defined
										(1)In
				generalIn this title, the term eligible WTC community
				member means, subject to paragraphs (3) and (5), an individual who
				claims symptoms of a WTC-related health condition and is described in any of
				the following subparagraphs:
											(A)Currently
				identified community memberAn individual, including an eligible WTC
				responder, who has been identified as eligible for medical treatment or
				monitoring by the WTC Environmental Health Center as of the date of enactment
				of this title.
											(B)Community member
				who meets current eligibility criteriaAn individual who is not an eligible WTC
				responder and meets any of the current eligibility criteria described in a
				subparagraph of paragraph (2).
											(C)Community member
				who meets modified eligibility criteriaAn individual who is not an eligible WTC
				responder and meets such eligibility criteria relating to exposure to airborne
				toxins, other hazards, or adverse conditions resulting from the September 11,
				2001, terrorist attacks on the World Trade Center as the WTC Administrator
				determines after consultation with the WTC Community Program Steering
				Committee, the Coordinating Centers of Excellence described in section
				3106(b)(1)(C), and the WTC Scientific/Technical Advisory Committee.
											The
				Administrator shall not modify such criteria under subparagraph (C) on or after
				the date that the number of certifications for eligible WTC community members
				has reached 80 percent of the limit described in paragraph (5) or on or after
				the date that the number of certifications for eligible WTC responders has
				reached 80 percent of the limit described in section 3111(a)(5).(2)Current
				eligibility criteriaThe eligibility criteria described in this
				paragraph for an individual are that the individual is described in any of the
				following subparagraphs:
											(A)A person who was
				present in the New York City disaster area in the dust or dust cloud on
				September 11, 2001.
											(B)A person who
				worked, resided, or attended school, child care or adult day care in the New
				York City disaster area for—
												(i)at
				least four days during the 4-month period beginning on September 11, 2001, and
				ending on January 10, 2002; or
												(ii)at least 30 days
				during the period beginning on September 11, 2001, and ending on July 31,
				2002.
												(C)A person who
				worked as a clean-up worker or performed maintenance work in the New York City
				disaster area during the 4-month period described in subparagraph (B)(i) and
				had extensive exposure to WTC dust as a result of such work.
											(D)A person who was
				deemed eligible to receive a grant from the Lower Manhattan Development
				Corporation Residential Grant Program, who possessed a lease for a residence or
				purchased a residence in the New York City disaster area, and who resided in
				such residence during the period beginning on September 11, 2001, and ending on
				May 31, 2003.
											(E)A person whose
				place of employment—
												(i)at
				any time during the period beginning on September 11, 2001, and ending on May
				31, 2003, was in the New York City disaster area; and
												(ii)was deemed
				eligible to receive a grant from the Lower Manhattan Development Corporation
				WTC Small Firms Attraction and Retention Act program or other government
				incentive program designed to revitalize the Lower Manhattan economy after the
				September 11, 2001, terrorist attacks on the World Trade Center.
												(3)Application
				processThe WTC Program
				Administrator in consultation with the Coordinating Centers of Excellence shall
				establish a process for individuals, other than individuals described in
				paragraph (1)(A), to be determined eligible WTC community members. Under such
				process—
											(A)there shall be no
				fee charged to the applicant for making an application for such
				determination;
											(B)the Administrator shall make a
				determination on such an application not later than 60 days after the date of
				filing the application; and
											(C)an individual who is determined not to be
				an eligible WTC community member shall have an opportunity to appeal such
				determination before an administrative law judge in a manner established under
				such process.
											(4)Certification
											(A)In
				generalIn the case of an
				individual who is described in paragraph (1)(A) or who is determined under
				paragraph (3) (consistent with paragraph (5)) to be an eligible WTC community
				member, the WTC Program Administrator shall provide an appropriate
				certification of such fact and of eligibility for followup monitoring and
				treatment benefits under this part. The Administrator shall make determinations
				of eligibility relating to an applicant’s compliance with this title, including
				the verification of information submitted in support of the application and
				shall not deny such a certification to an individual unless the Administrator
				determines that—
												(i)based on the
				application submitted, the individual does not meet the eligibility criteria;
				or
												(ii)the numerical limitation on certification
				of eligible WTC community members set forth in paragraph (5) has been
				met.
												(B)Timing
												(i)Currently
				identified community membersIn the case of an individual who is
				described in paragraph (1)(A), the WTC Program Administrator shall provide the
				certification under subparagraph (A) not later than 60 days after the date of
				the enactment of this title.
												(ii)Other
				membersIn the case of another individual who is determined under
				paragraph (3) and consistent with paragraph (5) to be an eligible WTC community
				member, the WTC Program Administrator shall provide the certification under
				subparagraph (A) at the time of such determination.
												(5)Numerical
				limitation on certification of eligible WTC community members
											(A)In
				generalThe total number of
				individuals not described in subparagraph (C) who may be certified as eligible
				WTC community members under paragraph (4) shall not exceed 15,000. In applying
				the previous sentence, any individual who at any time so qualifies as an
				eligible WTC community member shall be counted against such numerical
				limitation.
											(B)ProcessIn
				implementing subparagraph (A), the WTC Program Administrator shall—
												(i)limit the number
				of certifications provided under paragraph (4) in accordance with such
				subparagraph; and
												(ii)provide priority
				in such certifications in the order in which individuals apply for a
				determination under paragraph (4).
												(C)Individuals
				currently receiving treatment not countedIndividuals described in this subparagraph
				are individuals who—
												(i)are described in
				paragraph (1)(A); or, before the date of the
				enactment of this title, have received treatment for an identified WTC-related
				condition for eligible WTC community members at the World Trade Center
				Environmental Health Center at Bellevue Hospital Center, Gouverneur Health Care
				Services, or Elmhurst Hospital Center
												(ii)before the date of the enactment of this
				title, have received monitoring or treatment at the World Trade Center
				Environmental Health Center at Bellevue Hospital Center, Gouverneur Health Care
				Services, or Elmhurst Hospital Center.
												The New
				York City Health and Hospitals Corporation shall, not later than 6 months after
				the date of enactment of this title, enter into arrangements with the Mt. Sinai
				Data and Clinical Coordination Center for the reporting of medical data
				concerning eligible WTC responders described in paragraph (1)(A), as determined
				by the WTC Program Administrator and consistent with applicable Federal and
				State laws and regulations relating to confidentiality of individually
				identifiable health information.(D)Report to
				Congress if numerical limitation to be reachedIf the WTC Program
				Administrator determines that the number of individuals subject to the
				numerical limitation of subparagraph (A) is likely to exceed such numerical
				limitation, the Administrator shall submit to Congress a report on such
				determination. Such report shall include an estimate of the number of such
				individuals in excess of such numerical limitation and of the additional
				expenditures that would result under this title if such numerical limitation
				were removed.
											(b)Initial health
				evaluation To determine eligibility for followup monitoring or
				treatment
										(1)In
				generalIn the case of a
				certified eligible WTC community member, the WTC program shall provide for an
				initial health evaluation to determine if the member has a WTC-related health
				condition and is eligible for followup monitoring and treatment benefits under
				the WTC program. Initial health evaluation protocols shall be approved by the
				WTC Program Administrator, in consultation with the World Trade Center
				Environmental Health Center at Bellevue Hospital and the WTC Community Program
				Steering Committee.
										(2)Initial health
				evaluation providersThe
				initial health evaluation described in paragraph (1) shall be provided through
				a Clinical Center of Excellence with respect to the individual involved.
										(3)Limitation on
				initial health evaluation benefitsBenefits for initial health evaluation
				under this part for an eligible WTC community member shall consist only of a
				single medical initial health evaluation consistent with initial health
				evaluation protocols described in paragraph (1). Nothing in this paragraph
				shall be construed as preventing such an individual from seeking additional
				medical initial health evaluations at the expense of the individual.
										3122.Followup
				monitoring and treatment of certified eligible WTC community members for
				WTC-related health conditions
									(a)In
				generalSubject to subsection
				(b), the provisions of sections 3111 and 3112 shall apply to followup
				monitoring and treatment of WTC-related health conditions for certified
				eligible WTC community members in the same manner as such provisions apply to
				the monitoring and treatment of identified WTC-related health conditions for
				certified eligible WTC responders, except that such monitoring shall only be
				available to those certified as eligible for treatment under this title. Under
				section 3106(a)(3), the City of New York is required to contribute a share of
				the costs of such treatment.
									(b)List of
				identified WTC-related health conditions for WTC community members
										(1)Identified
				wtc-related health conditions for wtc community membersFor purposes of this title, the term
				identified WTC-related health conditions for WTC community members
				means any of the following health conditions:
											(A)Aerodigestive
				disorders
												(i)Interstitial lung
				diseases.
												(ii)Chronic
				respiratory disorder—fumes/vapors.
												(iii)Asthma.
												(iv)Reactive airways
				dysfunction syndrome (RADS).
												(v)WTC-exacerbated
				chronic obstructive pulmonary disease (COPD).
												(vi)Chronic cough
				syndrome.
												(vii)Upper airway
				hyperreactivity.
												(viii)Chronic
				rhinosinusitis.
												(ix)Chronic
				nasopharyngitis.
												(x)Chronic
				laryngitis.
												(xi)Gastro-esophageal
				reflux disorder (GERD).
												(xii)Sleep apnea
				exacerbated by or related to a condition described in a previous clause.
												(B)Mental health
				conditions
												(i)Post traumatic
				stress disorder (PTSD).
												(ii)Major depressive
				disorder.
												(iii)Panic
				disorder.
												(iv)Generalized
				anxiety disorder.
												(v)Anxiety disorder
				(not otherwise specified).
												(vi)Depression (not
				otherwise specified).
												(vii)Acute stress
				disorder.
												(viii)Dysthymic
				disorder.
												(ix)Adjustment
				disorder.
												(x)Substance
				abuse.
												(xi)V codes (treatments not specifically
				related to psychiatric disorders, such as marital problems, parenting problems,
				etc.), secondary to another identified WTC-related health condition for WTC
				community members.
												(2)Additions to
				identified wtc-related health conditions for wtc community
				membersThe provisions of
				paragraph (4) of section 3112(a) shall apply with respect to an addition to the
				list of identified WTC-related health conditions for eligible WTC community
				members under paragraph (1) in the same manner as such provisions apply to an
				addition to the list of identified WTC-related health conditions for eligible
				WTC responders under section 3112(a)(3).
										3123.Followup
				monitoring and treatment of other individuals with WTC-related health
				conditions
									(a)In
				generalSubject to subsection
				(c), the provisions of section 3122 shall apply to the followup monitoring and
				treatment of WTC-related health conditions for eligible WTC community members
				in the case of individuals described in subsection (b) in the same manner as
				such provisions apply to the followup monitoring and treatment of WTC-related
				health conditions for WTC community members. Under section 3106(a)(3), the City
				of New York is required to contribute a share of the costs of such monitoring
				and treatment.
									(b)Individuals
				describedAn individual described in this subsection is an
				individual who, regardless of location of residence—
										(1)is not an eligible WTC responder or an
				eligible WTC community member; and
										(2)is diagnosed at a Clinical Center of
				Excellence (with respect to an eligible WTC community member) with an
				identified WTC-related health condition for WTC community members.
										(c)Limitation
										(1)In
				generalThe WTC Program Administrator shall limit benefits for
				any fiscal year under subsection (a) in a manner so that payments under this
				section for such fiscal year do not exceed the amount specified in paragraph
				(2) for such fiscal year.
										(2)LimitationThe
				amount specified in this paragraph for—
											(A)fiscal year 2009
				is $20,000,000; or
											(B)a succeeding fiscal year is the amount
				specified in this paragraph for the previous fiscal year increased by the
				annual percentage increase in the medical care component of the Consumer Price
				Index for All Urban Consumers.
											3National
				Arrangement for Benefits for Eligible Individuals Outside New York
								3131.National
				arrangement for benefits for eligible individuals outside New York
									(a)In
				generalIn order to ensure
				reasonable access to benefits under this subtitle for individuals who are
				eligible WTC responders or eligible WTC community members and who reside in any
				State, as defined in section 2(f), outside the New York metropolitan area, the
				WTC Program Administrator shall establish a nationwide network of health care
				providers to provide monitoring and treatment benefits and initial health
				evaluations near such individuals’ areas of residence in such States. Nothing
				in this subsection shall be construed as preventing such individuals from being
				provided such monitoring and treatment benefits or initial health evaluation
				through any Clinical Center of Excellence.
									(b)Network
				requirementsAny health care provider participating in the
				network under subsection (a) shall—
										(1)meet criteria for
				credentialing established by the Coordinating Centers of Excellence;
										(2)follow the
				monitoring, initial health evaluation, and treatment protocols developed under
				section 3106(a)(2)(B);
										(3)collect and report
				data in accordance with section 3105; and
										(4)meet such fraud,
				quality assurance, and other requirements as the WTC Program Administrator
				establishes.
										CResearch into
				Conditions
							3141.Research
				regarding certain health conditions related to September 11 terrorist attacks
				in New York City
								(a)In
				GeneralWith respect to
				individuals, including eligible WTC responders and eligible WTC community
				members, receiving monitoring or treatment under subtitle B, the WTC Program
				Administrator shall conduct or support—
									(1)research on
				physical and mental health conditions that may be related to the September 11,
				2001, terrorist attacks on the World Trade Center;
									(2)research on
				diagnosing WTC-related health conditions of such individuals, in the case of
				conditions for which there has been diagnostic uncertainty; and
									(3)research on
				treating WTC-related health conditions of such individuals, in the case of
				conditions for which there has been treatment uncertainty.
									The
				Administrator may provide such support through continuation and expansion of
				research that was initiated before the date of the enactment of this title and
				through the World Trade Center Health Registry (referred to in section 3151),
				through a Clinical Center of Excellence, or through a Coordinating Center of
				Excellence.(b)Types of
				researchThe research under
				subsection (a)(1) shall include epidemiologic and other research studies on
				WTC-related health conditions or emerging conditions—
									(1)among WTC
				responders and community members under treatment; and
									(2)in sampled
				populations outside the New York City disaster area in Manhattan as far north
				as 14th Street and in Brooklyn, along with control populations, to identify
				potential for long-term adverse health effects in less exposed
				populations.
									(c)ConsultationThe WTC Program Administrator shall carry
				out this section in consultation with the WTC Health Program Steering
				Committees and the WTC Scientific/Technical Advisory Committee.
								(d)Application of
				Privacy and Human Subject ProtectionsThe privacy and human
				subject protections applicable to research conducted under this section shall
				not be less than such protections applicable to research otherwise conducted by
				the National Institutes of Health.
								(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $15,000,000 for each fiscal year, in
				addition to any other authorizations of appropriations that are available for
				such purpose.
								DPrograms of the
				New York City Department of Health and Mental Hygiene
							3151.World Trade
				Center Health Registry
								(a)Program
				ExtensionFor the purpose of ensuring on-going data collection
				for victims of the September 11, 2001, terrorist attacks on the World Trade
				Center, the WTC Program Administrator, shall extend and expand the arrangements
				in effect as of January 1, 2008, with the New York City Department of Health
				and Mental Hygiene that provide for the World Trade Center Health
				Registry.
								(b)Authorization of
				AppropriationsThere are authorized to be appropriated $7,000,000
				for each fiscal year to carry out this section.
								3152.Mental health
				services
								(a)In
				generalThe WTC Program Administrator may make grants to the New
				York City Department of Health and Mental Hygiene to provide mental health
				services to address mental health needs relating to the September 11, 2001,
				terrorist attacks on the World Trade Center.
								(b)Authorization of
				appropriationsThere are
				authorized to be appropriated $8,500,000 for each fiscal year to carry out this
				section.
								.
			IISeptember 11th
			 Victim Compensation Fund of 2001
			201.DefinitionsSection 402 of the Air Transportation Safety
			 and System Stabilization Act (49 U.S.C. 40101 note) is amended—
				(1)in paragraph (6)
			 by inserting , or debris removal, including under the World Trade Center
			 Health Program established under section 3101 of the Public Health Service
			 Act, after September 11, 2001;
				(2)by inserting after
			 paragraph (6) the following new paragraphs and redesignating subsequent
			 paragraphs accordingly:
					
						(7)Contractor and
				subcontractorThe term
				contractor and subcontractor means any contractor or subcontractor
				(at any tier of a subcontracting relationship), including any general
				contractor, construction manager, prime contractor, consultant, or any parent,
				subsidiary, associated or allied company, affiliated company, corporation,
				firm, organization, or joint venture thereof that participated in debris
				removal at any 9/11 crash site. Such term shall not include any entity,
				including the Port Authority of New York and New Jersey, with a property
				interest in the World Trade Center, on September 11, 2001, whether fee simple,
				leasehold or easement, direct or indirect.
						(8)Debris
				removalThe term debris
				removal means rescue and recovery efforts, removal of debris, cleanup,
				remediation, and response during the immediate aftermath of the
				terrorist-related aircraft crashes of September 11, 2001, with respect to a
				9/11 crash
				site.
						;
				(3)by inserting after
			 paragraph (10), as so redesignated, the following new paragraph and
			 redesignating the subsequent paragraphs accordingly:
					
						(11)Immediate
				aftermathThe term
				immediate aftermath means any period beginning with the
				terrorist-related aircraft crashes of September 11, 2001, and ending on August
				30, 2002.
						;
				and
				(4)by adding at the
			 end the following new paragraph:
					
						(14)9/11 crash
				siteThe term 9/11
				crash site means—
							(A)the World Trade Center site, Pentagon site,
				and Shanksville, Pennsylvania site;
							(B)the buildings or
				portions of buildings that were destroyed as a result of the terrorist-related
				aircraft crashes of September 11, 2001;
							(C)any area
				contiguous to a site of such crashes that the Special Master determines was
				sufficiently close to the site that there was a demonstrable risk of physical
				harm resulting from the impact of the aircraft or any subsequent fire,
				explosions, or building collapses (including the immediate area in which the
				impact occurred, fire occurred, portions of buildings fell, or debris fell upon
				and injured individuals); and
							(D)any area related to, or along, routes of
				debris removal, such as barges and Fresh
				Kills.
							.
				202.Extended and
			 expanded eligibility for compensation
				(a)Information on
			 losses resulting from debris removal included in contents of claim
			 formSection 405(a)(2)(B) of
			 the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended—
					(1)in clause (i), by
			 inserting , or debris removal during the immediate aftermath
			 after September 11, 2001;
					(2)in clause (ii), by
			 inserting or debris removal during the immediate aftermath after
			 crashes; and
					(3)in clause (iii),
			 by inserting or debris removal during the immediate aftermath
			 after crashes.
					(b)Extension of
			 deadline for claims under September 11th Victim Compensation Fund of
			 2001Section 405(a)(3) of
			 such Act is amended to read as follows:
					
						(3)Limitation
							(A)In
				generalExcept as provided by
				subparagraph (B), no claim may be filed under paragraph (1) after the date that
				is 2 years after the date on which regulations are promulgated under section
				407(a).
							(B)ExceptionA claim may be filed under paragraph (1),
				in accordance with subsection (c)(3)(A)(i), by an individual (or by a personal
				representative on behalf of a deceased individual) during the period beginning
				on the date on which the regulations are updated under section 407(b) and
				ending on December 22,
				2031.
							.
				(c)Requirements for
			 filing claims during extended filing periodSection 405(c)(3) of
			 such Act is amended—
					(1)by
			 redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C),
			 respectively; and
					(2)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
						
							(A)Requirements for
				filing claims during extended filing period
								(i)Timing
				requirements for filing claimsAn individual (or a personal
				representative on behalf of a deceased individual) may file a claim during the
				period described in subsection (a)(3)(B) as follows:
									(I)In the case that
				the Special Master determines the individual knew (or reasonably should have
				known) before the date specified in clause (iii) that the individual suffered a
				physical harm at a 9/11 crash site as a result of the terrorist-related
				aircraft crashes of September 11, 2001, or as a result of debris removal, and
				that the individual knew (or should have known) before such specified date that
				the individual was eligible to file a claim under this title, the individual
				may file a claim not later than the date that is 2 years after such specified
				date.
									(II)In the case that
				the Special Master determines the individual first knew (or reasonably should
				have known) on or after the date specified in clause (iii) that the individual
				suffered such a physical harm or that the individual first knew (or should have
				known) on or after such specified date that the individual was eligible to file
				a claim under this title, the individual may file a claim not later than the
				last day of the 2-year period beginning on the date the Special Master
				determines the individual first knew (or should have known) that the individual
				both suffered from such harm and was eligible to file a claim under this
				title.
									(ii)Other
				eligibility requirements for filing claimsAn individual may file
				a claim during the period described in subsection (a)(3)(B) only if—
									(I)the individual was
				treated by a medical professional for suffering from a physical harm described
				in clause (i)(I) within a reasonable time from the date of discovering such
				harm; and
									(II)the individual’s
				physical harm is verified by contemporaneous medical records created by or at
				the direction of the medical professional who provided the medical care.
									(iii)Date
				specifiedThe date specified in this clause is the date on which
				the regulations are updated under section
				407(a).
								.
					(d)Clarifying
			 applicability to all 9/11 crash sitesSection 405(c)(2)(A)(i) of
			 such Act is amended by striking or the site of the aircraft crash at
			 Shanksville, Pennsylvania and inserting the site of the aircraft
			 crash at Shanksville, Pennsylvania, or any other 9/11 crash
			 site.
				(e)Inclusion of
			 physical harm resulting from debris removalSection 405(c) of such Act is amended in
			 paragraph (2)(A)(ii), by inserting or debris removal after
			 air crash.
				(f)Limitations on
			 civil actions
					(1)Application to
			 damages related to debris removalClause (i) of section
			 405(c)(3)(C) of such Act, as redesignated by subsection (c), is amended by
			 inserting , or for damages arising from or related to debris
			 removal after September 11, 2001.
					(2)Pending
			 actionsClause (ii) of such section, as so redesignated, is
			 amended to read as follows:
						
							(ii)Pending
				actionsIn the case of an
				individual who is a party to a civil action described in clause (i), such
				individual may not submit a claim under this title—
								(I)during the period
				described in subsection (a)(3)(A) unless such individual withdraws from such
				action by the date that is 90 days after the date on which regulations are
				promulgated under section 407(a); and
								(II)during the period
				described in subsection (a)(3)(B) unless such individual withdraws from such
				action by the date that is 90 days after the date on which the regulations are
				updated under section
				407(b).
								.
					(3)Authority To
			 reinstitute certain lawsuitsSuch section, as so redesignated, is
			 further amended by adding at the end the following new clause:
						
							(iii)Authority to
				reinstitute certain lawsuitsIn the case of a claimant who was a party
				to a civil action described in clause (i), who withdrew from such action
				pursuant to clause (ii), and who is subsequently determined to not be an
				eligible individual for purposes of this subsection, such claimant may
				reinstitute such action without prejudice during the 90-day period beginning
				after the date of such ineligibility
				determination.
							.
					203.Requirement to
			 update regulationsSection 407
			 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended—
				(1)by striking
			 Not later than and inserting (a) In
			 general.—Not later than; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Updated
				regulationsNot later than 90
				days after the date of the enactment of the James Zadroga 9/11 Health and Compensation Act of
				2009, the Special Master shall update the regulations promulgated
				under subsection (a) to the extent necessary to comply with the provisions of
				title II of such
				Act.
						.
				204.Limited
			 liability for certain claimsSection 408(a) of the Air Transportation
			 Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by adding
			 at the end the following new paragraphs:
				
					(4)Liability for
				certain claims
						(A)In
				generalNotwithstanding any other provision of law, subject to
				subparagraph (B), liability for all claims and actions (including claims or
				actions that have been previously resolved, that are currently pending, and
				that may be filed through December 22, 2031) for compensatory damages,
				contribution or indemnity, or any other form or type of relief, arising from or
				related to debris removal, against the City of New York, any entity (including
				the Port Authority of New York and New Jersey) with a property interest in the
				World Trade Center on September 11, 2001 (whether fee simple, leasehold or
				easement, or direct or indirect), and any contractors and subcontractors
				thereof, shall not be in an amount that exceeds the sum of the
				following:
							(i)The
				amount of funds of the WTC Captive Insurance Company, including the cumulative
				interest.
							(ii)The amount of all
				available insurance identified in schedule 2 of the WTC Captive Insurance
				Company insurance policy.
							(iii)The amount that
				is the greater of the City of New York’s insurance coverage or $350,000,000. In
				determining the amount of the City’s insurance coverage for purposes of the
				previous sentence, any amount described in clauses (i) and (ii) shall not be
				included.
							(iv)The amount of all
				available liability insurance coverage maintained by any entity, including the
				Port Authority of New York and New Jersey, with a property interest in the
				World Trade Center, on September 11, 2001, whether fee simple, leasehold or
				easement, or direct or indirect.
							(v)The amount of all available liability
				insurance coverage maintained by contractors and subcontractors.
							(B)ExceptionSubparagraph
				(A) shall not apply to claims or actions based upon conduct held to be
				intentionally tortious in nature or to acts of gross negligence or other such
				acts to the extent to which punitive damages are awarded as a result of such
				conduct or acts.
						(5)Priority of
				claims paymentsPayments to
				plaintiffs who obtain a settlement or judgment with respect to a claim or
				action to which paragraph (4)(A) applies, shall be paid solely from the
				following funds in the following order:
						(A)The funds described
				in clause (i) or (ii) of paragraph (4)(A).
						(B)If there are no
				funds available as described in clause (i) or (ii) of paragraph (4)(A), the
				funds described in clause (iii) of such paragraph.
						(C)If there are no funds available as
				described in clause (i), (ii), or (iii) of paragraph (4)(A), the funds
				described in clause (iv) of such paragraph.
						(D)If there are no funds available as
				described in clause (i), (ii), (iii), or (iv) of paragraph (4)(A), the funds
				described in clause (v) of such paragraph.
						(6)Declaratory
				judgment actions and direct actionAny party to a claim or action to which
				paragraph (4)(A) applies may, with respect to such claim or action, either file
				an action for a declaratory judgment for insurance coverage or bring a direct
				action against the insurance company
				involved.
					.
			
